Citation Nr: 0101519	
Decision Date: 01/19/01    Archive Date: 01/24/01

DOCKET NO.  98-19 762 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant's son, Dr. D. Q., Jr.



ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to 
September 1971.  He passed away in November 1996, and his 
surviving spouse is the appellant in the present case.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO), which denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.

A Central Office Hearing was held on December 5, 2000, here 
in Washington, D.C., before the undersigned, who is a Member 
of the Board's Section deciding this appeal and was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b).  A transcript of the hearing, in 
which the appellant's son testified on her behalf, is of 
record.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction, and no further assistance to 
the appellant is warranted at this time, as all reasonable 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate her claim for VA benefits have been 
made.

2.  The veteran died in November 1996, at age 67, of upper 
gastrointestinal bleeding, which was due to a 
cardiorespiratory arrest, chronic liver disease, and an 
anoxic brain injury.  An autopsy of his body was not 
performed.

3.  At the time of his death, the veteran was service-
connected for degenerative arthritis of multiple joints, 
rated as 20 percent disabling; diabetes mellitus, also rated 
as 20 percent disabling; hypertensive vascular disease, rated 
as 10 percent disabling; and residuals of renal calculus, 
rated as noncompensable; with a combined schedular rating of 
40 percent.

4.  The competent evidence that has been submitted in support 
of the appellant's contentions has raised a substantial doubt 
as to whether the cause of the veteran's death is indeed 
service-related.


CONCLUSION OF LAW

The death of the veteran was causally related to service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial considerations:

In general, service connection may be established for a 
disability if it is shown that the disability resulted from 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  
Service connection may also be granted for any disease or 
injury diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).

The death of a veteran is to be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran, including, particularly, autopsy reports.  
38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1).

Recently-enacted legislation reiterates and clarifies VA's 
well-known duty to assist claimants in the development of 
their claims for VA benefits.  This duty to assist requires 
VA to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate his or her claim 
for VA benefits.  This includes assistance in obtaining the 
claimant's service and VA medical records, records held by 
any Federal department or agency, if adequately identified by 
the claimant, and any other relevant records identified by 
the claimant.  VA's duty to assist a claimant in developing 
his or her claim for VA benefits also requires, in the case 
of claims for disability compensation, that a medical 
examination be provided, or a medical opinion be sought, when 
such an examination or opinion is necessary to make a 
decision on the claim.  Notwithstanding all of the above, 
every claimant has the responsibility to present and support 
his or her claim for VA benefits, but the Secretary shall 
give the benefit of the doubt to the claimant whenever there 
is an approximate balance of positive and negative evidence 
regarding any issue that is material to the determination of 
the matter in question.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096 (2000) (to 
be codified as amended at 38 U.S.C. §§ 5103, 5103A, and 
5107).  By reasonable doubt is meant one which exists because 
of an approximate balance of the positive and the negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability, as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102.

The procedural history of this case, the appellant's 
contentions,
and the evidence of record:

A review of the record reveals that the veteran passed away 
in November 1996, at the VA Hospital in San Juan, Puerto 
Rico, at the age of 67.  According to the certificate of 
death, the veteran died of upper gastrointestinal bleeding, 
which was due to a cardiorespiratory arrest, chronic liver 
disease, and an anoxic brain injury.  An autopsy of his body 
was not performed.

At the time of his death, the veteran was service-connected 
for degenerative arthritis of multiple joints, rated as 20 
percent disabling; diabetes mellitus, also rated as 20 
percent disabling; hypertensive vascular disease, rated as 10 
percent disabling; and residuals of renal calculus, rated as 
noncompensable; with a combined schedular rating of 40 
percent.

Shortly after the veteran's demise, the appellant filed a 
claim for service connection for the cause of the veteran's 
death, claiming that the death of her husband should be 
service-connected.  The claim was denied by the RO in the 
March 1997 rating decision hereby on appeal, essentially on 
the basis that the evidence in the file failed to establish 
any relationship between the veteran's military service and 
his death as a result of upper gastrointestinal bleeding due 
to chronic liver disease.  Thereafter, the appellant and 
veteran's son, Dr. D. Q., Jr., who is a physician with 
specialization in urology, submitted for the record written 
and oral testimony in support of the appellant's contentions.  
This evidence will be discussed in the following paragraphs.

In a June 1997 statement that was addressed to the RO, Dr. D. 
Q., Jr.,  indicated that he believed that the cause of the 
veteran's death should be service-connected, and explained 
the basis for his opinion by indicating the following:

As you make very clear in your letter, my 
father died as the result of an upper 
gastrointestinal bleed.  This resulted 
from ruptured esophageal varices 
secondary to a cirrhotic liver.  Your 
office states that there is no evidence 
in his records of having had any 
complaints and/or treatment of any 
gastrointestinal problems.  This is 
totally incorrect.  My father acquired 
hepatitis while on active duty and there 
should be evidence of liver problems in 
his medical records prior to his 
retirement.  I cannot confirm this since 
I do not have access to these record[s].  
I recall my father telling me about 
having hepatitis and was evaluated for 
this while on active duty.  I am not sure 
why this was not listed as a service 
connected condition at the time.  In 
April of 1978, my father became very ill 
and was admitted to the VA hospital in 
Puerto Rico.  He was found to have 
abnormal liver function tests and 
underwent a liver biopsy.  This showed 
evidence of chronic active hepatitis with 
fibrosis.  A second biopsy was performed 
in November 1978 with essentially the 
same findings.  Both reports are attached 
to this letter.

My father remained fairly stable from 
this condition until November 1994.  He 
underwent a laparoscopic hernia repair at 
Womack Army Medical Center, Fort Bragg, 
North Carolina.  There were problems 
encountered during the laparoscopy.  The 
surgeon noted a significant amount of 
ascitis in the abdomen.  He was able to 
visualize the liver and found it to be a 
macronodular cirrhotic liver (the 
operation report is attached).  My 
father's postoperative course was a 
prolonged and complicated one due to the 
ascitis.  He was placed on medication and 
subsequently stabilized.  He was referred 
to the VA in Puerto Rico for continued 
care.  ...

Based on the above information, I request 
that my father's case be looked at again 
with more attention to his liver disease.  
I am a physician and had followed my 
father's medical condition very closely 
over the years and was very much aware 
that he had hepatitis.  My father died as 
a result of this condition.  This lead to 
long term damage to his liver and the 
complications thereof.  This did not 
occur overnight.

In a December 1998 statement, Dr. D. Q., Jr., restated his 
earlier assertions, and added the following:

A well-known complication of cirrhosis 
(regardless of origin) is esophageal 
varices.  This was the cause of his Upper 
GI bleed and subsequent re-bleed, which 
led to his death.  Because his liver 
disease was "stable" upon his 
retirement, despite acute episodes 
requiring inpatient management, it was 
not considered a service connected 
condition at that time.  My father 
acquired hepatitis B while on active duty 
and subsequently developed chronic liver 
disease.  This did not occur after his 
retirement.  Although his liver disease 
was not considered a service connected 
condition, it was directly involved in 
his death.  A condition as stated above, 
he acquired while on active duty.

At the December 2000 Central Office Hearing, Dr. D. Q., Jr., 
explained with more detail the basis for his medical opinion.  
He acknowledged that the service medical records do not 
contain an actual diagnosis of hepatitis B and that the 
earliest diagnosis in the file was dated in April 1978, 
almost seven years after the veteran's separation from active 
military service.  However, he emphasized the fact that, when 
that diagnosis was made in 1978, the condition was considered 
chronic and so severe as to have caused chronic active 
hepatitis, with fibrosis, which meant that the condition had 
already been manifested for many years, even if it had not 
been diagnosed earlier.  Dr. D. Q., Jr., also restated his 
earlier contention of record to the effect that his father 
had told him that he had been treated for hepatitis B during 
service, and that he had suffered during service from 
symptoms that, according to Dr. D. Q., Jr., were classical 
symptoms of hepatitis B and/or chronic liver damage, such as 
weakness and fatigue.  He further explained the lack of 
competent evidence of hepatitis B during service in this 
particular case by indicating the following:

... [M]ost cases of chronic hepatitis among 
adults occur in patients who never had a 
recognized episode of clinically apparent 
active viral hepatitis, so [the veteran] 
could have been exposed during his time 
in service and not ... presented with an 
acute viral syndrome of hepatitis ... .

...

So [the veteran] may have had an episode 
some time [during service] where he was 
exposed to hepatitis and not necessarily 
presented the full spectrum of the 
disease.  Now he got over it, all said 
and done, but the virus still harbored in 
the liver and in time, the liver starts 
damaging ... to the point where he started 
having symptoms and that's when the 
biopsy came about in [1978] showing that 
he had [a] chronic [disease].  That means 
that he had a disease that had been going 
on for years and years. ...

...

You could have the acute phase of chronic 
hepatitis but never become manifested.  
You can be completely asymptomatic [for 
many years] ... and you don't know about it 
because you've been exposed to it at one 
time or another and you may never have a 
problem again.

At the Central Office Hearing, Dr. D. Q., Jr., also indicated 
that some of the countries in which his father served during 
active duty (specifically, Korea and Vietnam) are well-known 
endemic areas for hepatitis B, as opposed to the United 
States and Puerto Rico, where his father lived until his 
demise in 1996.  He also pointed out the fact that service 
members today have the benefit of being protected against 
such diseases, which was not the case at the time when the 
veteran served on active duty.  Additionally, it is noted 
that he reported no known risk factors in the veteran after 
service, and recalled that the veteran told him that he had 
been diagnosed with, and treated for, hepatitis during 
service.  Dr. D. Q., Jr., estimated that this episode most 
likely occurred in 1969 or 1970, when the veteran was sent 
several times from Argentina to the Canal Zone in Panama, for 
medical treatment and a biopsy due to his suffering from "a 
lot of fatigue and general malaise, feeling tired all the 
time."  He recalled the times that the veteran was sent to 
Panama for such medical treatment, but had not been aware at 
the time of the actual diagnoses because he was only between 
12 and 14 years old.

Dr. D. Q., Jr., acknowledged that he is not an expert in 
liver diseases, but explained that, as an educated physician, 
he did conduct a thorough medical research on this topic, 
which led him to conclude that the only reasonable 
explanation for the cause of the veteran's liver disease and 
hepatitis B was exposure to the hepatitis B virus during 
service.  He also made it clear that not even a specialist in 
liver diseases could provide a better opinion than his due to 
the particular circumstances of this case, and candidly 
stated that he did not think that the veteran's diabetes and 
renal conditions (which were service-connected) had directly 
caused the veteran's death.  He restated, however, his strong 
opinion to the effect that the liver disease that led to the 
veteran's death in 1996 was most likely acquired as a result 
of exposure to the hepatitis B virus during service.

Analysis:

Initially, the Board finds that all evidence necessary for an 
equitable disposition of the matter on appeal has been 
obtained and developed by the agency of original 
jurisdiction, and that no further assistance to the appellant 
is warranted at this time, as all reasonable efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate her claim for VA benefits have been made.

As discussed above, the record does not contain a diagnosis 
of hepatitis B, or of any type of liver disease, during 
service, and the earliest diagnosis of such a disease was 
recorded in 1978, almost seven years after service.  However, 
the written and oral testimony offered by Dr. D. Q., Jr., 
which is considered credible and competent testimony, has 
raised a substantial doubt as to whether the cause of the 
veteran's death is indeed service-related.  Dr. D. Q., Jr., 
has carefully and painstakingly explained how he believes 
that the hepatitis B that was first diagnosed in 1978 had to 
have been acquired during service in either Korea or Vietnam, 
and he has provided information that serves to rule out the 
possible existence of post-service risk factors for hepatitis 
B in the veteran.

Dr. D. Q., Jr.'s account of having been told by the veteran 
about inservice symptoms that he recognizes as typical of 
hepatitis B, as well as his recollection of the veteran's 
several trips to Panama in 1969 or 1970 for medical treatment 
for symptoms including malaise and fatigue, is credible.  
Further, he, as an individual possessed of some degree of 
medical expertise, has opined that he believes that, in this 
particular case, the hepatitis B that was already chronic as 
of 1978, was most likely acquired during service.  Again, the 
Board finds that his testimony has raised a substantial doubt 
as to whether the cause of the veteran's death is indeed 
service-related.

In view of the above finding, the Board concludes, resolving 
reasonable doubt in favor of the appellant, that the death of 
the veteran was causally related to service.


CONTINUED ON THE NEXT PAGE


ORDER

Service connection for the cause of the veteran's death is 
granted.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

